Case 1:20-cv-01002-APM Document 20-3 Filed 04/23/20 Page 1 of 3




                                              EXHIBIT C
        Case 1:20-cv-01002-APM Document 20-3 Filed 04/23/20 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
CONFEDERATED TRIBES OF THE CHEHALIS )
RESERVATION, ET. AL.                       )
                              Plaintiffs,  )
                                           )
                  v.                       )                 No. 1:20-cv-01002-APM
                                           )
STEVEN MNUCHIN, SECRETARY, UNITED          )
STATES DEPARTMENT OF THE TREASURY )
                              Defendant.   )
                                           )



                       DECLARATION OF MICHAEL CHAVARRIA

       I, Michael Chavarria, declare and state as follows:

   1. I currently serve as the Chairman of the All Pueblo Council of Governors (APCG).

   2. The All Pueblo Council of Governors’ mission is to advocate, foster, protect and

encourage the social, cultural, and traditional well-being of our Pueblo Nation. Through our

inherent and sovereign rights, we promote language, health, economic and educational

advancement of all Pueblo people. The APCG consists of the governors of the following

federally recognized Indian tribes: Pueblo of Acoma, Pueblo of Cochiti, Pueblo of Isleta, Pueblo

of Jemez, Pueblo of Laguna, Pueblo of Nambe, Ohkay Owingeh, Pueblo of Picuris, Pueblo of

Pojoaque, Pueblo of Sandia, Pueblo of San Felipe, Pueblo of San Ildefonso, Pueblo of Santa

Ana, Pueblo of Santa Clara, Pueblo of Santo Domingo, Pueblo of Taos, Pueblo of Tesuque,

Pueblo of Ysleta Del Sur, Pueblo of Zia, Pueblo of Zuni. Hereinafter, I refer to these Tribes as

“member Pueblos.”
        Case 1:20-cv-01002-APM Document 20-3 Filed 04/23/20 Page 3 of 3



                            APCG Summary of COVID-19 Impacts

   3. Every member Pueblo has issued emergency orders to shut down gaming (if they have

gaming operations) and/or other enterprises that are principal or significant sources of

governmental revenues to pay for essential governmental services.

   4. Those losses have crippled the ability of our member Pueblos, in varying degrees, to

provide ongoing services, including public safety and policing, health care, garbage and

sanitation services, and food assistance.

   5. Our member Pueblos have done their best to mitigate the economic hardships they face,

including (where possible) providing paid leave and ongoing medical benefits to furloughed

employees and overtime pay to essential employees and emergency workers.

   6. I have read the Motion for Temporary Restraining Order and Preliminary Injunction

filed by the Plaintiffs in the above-captioned matter, and the description of the devastating

economic and other hardships facing the plaintiffs as set forth at pages 12-13 and 31-33 of that

motion are virtually the same for all member Pueblos within the All Pueblo Council of

Governors.


   I declare under penalty of perjury that the foregoing is true and correct.


       Dated: April 21, 2020                  /s/ Michael Chavarria
                                              Michael Chavarria
                                              Chairman, APCG
